Citation Nr: 0725604	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for deep 
vein thrombosis (DVT) of the right calf.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1995 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected DVT of the right calf is 
not manifested objective findings of claudication, or 
diminished peripheral pulses.

2.  The veteran failed to report for scheduled VA 
examination, most recently in June 2006 without good cause.  
The examination was needed to determine whether she meets the 
schedular criteria for a compensable disability rating.


CONCLUSION OF LAW

The criteria are not met for an initial compensable 
evaluation for DVT of the right calf.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.326, 3.655, 
4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7115 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2006), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

In this case, in March 2006 the RO considered the medical 
evidence of record and determined that it would be beneficial 
for the veteran to be again examined to obtain a current and 
complete picture of her DVT of the right calf.  She was 
scheduled for a VA examinations in April 2006 in order to 
assist in the development and adjudication of her claim.  She 
failed to appear for the examination and did not provide a 
justification for her failure to report.  The Board is 
cognizant of the veteran's change of address in 2006.  
However, in this regard, the Board points out that the record 
shows that the veteran was notified in a May 2006 
Supplemental Statement of the Case (SSOC) that her claim had 
been denied because of her failure to report to the scheduled 
VA examination.  In a November 2006 SSOC the RO again told 
the veteran that her claim was being denied because of the 
absence of evidence that supported her appeal.  Neither the 
veteran nor her representative has responded or requested 
that the examination be rescheduled.  Given the 
aforementioned development, the Board finds that VA's duty to 
assist is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of her claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the 
Board finds that VA has made reasonable efforts to afford the 
veteran a VA examination in conjunction with her appeal.  
Good cause for her failure to report has not been 
demonstrated, and no further development is warranted.  The 
appeal will be based on the evidence of record.

Factual Background and Analysis

The veteran was granted service connection for DVT of the 
right calf, which was rated by analogy to thrombo-angiitis 
obliterans (Buerger's Disease) under DC 7115,  38 C.F.R. § 
4.104.

Under DC 7115, a 20 percent disability rating is assigned 
when claudication is seen upon walking more than 100 yards, 
and there is either diminished peripheral pulses or the 
ankle/brachial index is 0.9 or less.  A 40 percent disability 
is assigned when claudication is seen upon walking between 25 
and 100 yards on a level grade at 2 miles per hour, along 
with either trophic changes (thin skin, absence of hair, 
dystrophic nails) or an ankle/brachial index of 0.7 or less.  
A 60 percent evaluation is warranted for claudication on 
walking less than 25 yards on a level grade at two miles per 
hour and either persistent coldness of the extremity or an 
ankle/brachial index of .5 or less.  A 100 percent evaluation 
is warranted for ischemic limb pain at rest and either deep 
ischemic ulcers or an ankle/brachial index of .4 or less.  
38 C.F.R. § 4.104 (2006).

The ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by a Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104, 
DC 7115, Note (1).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Turning to the evidence of record, in a February 2003 rating 
action, service connection was granted for DVT and a 
noncompensable evaluation was assigned, effective July 11, 
2002.  The veteran appealed the initial evaluation assigned.

Service connection was based on service medical records which 
showed the veteran developed DVT in 2001 when her right leg 
became swollen, tender and painful following dental surgery.  
An ultrasound confirmed the diagnosis.

On VA examination in December 2002, the veteran's history of 
DVT was noted as well as that fact that she is required to 
continue anticoagulation therapy to avoid more episodes of 
thrombosis events.  Currently she was taking 2.5 mg and 5 mg 
doses of Coumadin on alternating days.  Her INR 
(international normalized ratio) currently was running at a 
4.0.  Examination of the right leg revealed normal appearance 
without evidence of heat, redness, swelling or tenderness.  
Homans sign was negative.  The distal pulses were 2+ and 
equal.  Sensory and deep tendon reflexes were intact.  The 
skin was normal in color, texture and tugor.  The diagnosis 
was deep venous thrombosis, right calf, with residuals.

On VA examination in November 2003, the veteran reported that 
she had had no more episodes of thrombosis. She denied any 
swelling or pain in the right lower extremity and there was 
no impediment to normal activities.  She continued to take 
Coumadin, and was followed in the Anticoagulation Clinic for 
periodic lab tests and dosage adjustments.  Thus far there 
had been no bleeding complications.  The veteran reported 
aching in her right calf after prolonged standing for hours.  
Her symptoms were relieved by either elevation of the 
extremity, compression or hosiery.  The condition had no 
effect on the veteran's usual occupation or daily activities.  
There were no visible or palpable varicose veins or evidence 
of ulcers, edema, stasis pigmentation, or eczema.  
Examination of both lower extremities appeared normal to 
inspection and were without edema, varicosities, and 
tenderness.  Calf circumference was within 1/4 inch of each 
other by measurement.  The diagnosis was DVT right lower leg, 
resolved.  

VA outpatient treatment records dated December 2002 to 
October 2005, show the veteran continued to be followed in 
the Anticoagulation Clinic.  The records are consistently 
negative for signs of bleeding or clotting.  A December 2004 
entry shows the examiner noted there was nothing to suggest 
recurrent thromboembolism.  The veteran was well coagulated 
on Coumadin.  Her only complaint was of atypical pain in the 
nonserivce connected left upper and lower extremities, which 
appeared to be musculoskeletal in nature.  There were no 
other symptoms and nothing to suggest recurrent 
thromboembolism.  Examination of the extremities was totally 
normal with no alteration in circulation.  Capillary refill 
and pulses were both normal with no evidence of vascular 
impairment at all.  

A VA examination was scheduled in April 2006.  The veteran 
failed to report to that examination.  

Based upon the foregoing history and examination findings, 
the record reveals very little clinical data to support a 
finding of more than minimal symptomatology associated with 
the veteran's right calf.  There has been no objective 
evidence of active pathology or abnormality, including 
claudication, or diminished peripheral pulses, as determined 
by VA examiners in 2002 and 2003.  Additionally, there were 
no findings of trophic changes or venous insufficiency.  With 
no objective clinical findings, the claim must be denied.  

There is no other diagnostic code which could provide a 
compensable disability rating, based on the objective 
findings on VA examination.  See 38 C.F.R. § 4.104.  Thus, 
the Board finds that the a compensable rating is not 
warranted for the veteran's DVT right calf.

Accordingly, a compensable evaluation is not warranted for 
DVT for right calf.  The Board has considered the veteran's 
assertions in making this decision and considers her 
contentions credible insofar as she described her current 
symptoms and beliefs in the merits of her claim.  However, as 
a layperson, he is not competent to make medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, the clinical findings presented 
throughout the veteran's claim do not support a compensable 
evaluation.  Under the circumstances, the Board concludes the 
current level of disability shown is encompassed by the 
currently assigned noncompensable rating, and a higher 
evaluation is not warranted.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable disability rating for DVT for 
right calf effective from the date of the initial grant of 
service connection.  The Board on review concurs with that 
rating.  The rationale set forth above, in determining that a 
compensable rating is not warranted, is the same as that used 
to determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a compensable rating is not 
warranted for any portion of the rating period on appeal.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in September 2002, March 2006, and September 
2006 the RO informed the veteran of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  The letters informed her that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send any other medical records supporting 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran pertinent to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable evaluation for DVT for 
the right calf is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


